Hoar, J.
The case comes directly within the principle stated in Sears v. Wingate, 3 Allen, 103, and in Shepherd v. Naylor, 5 Gray, 592. Instead of having bought and paid for a larger quantity of coal than was delivered by the master, on the faith of the bill of lading which he signed, the plaintiffs gave a note as a part of the price after the deficiency was discovered ; and with an agreement with the shippers that they are not to pay for more than they received, unless they recover it of the master. In effect, this suit seems to be brought by the plaintiffs as the agents and for the benefit of the shippers, to recover of the master, who has faithfully carried all the coal he received on board, the value of some that was not shipped, and which he was induced to receipt for in the bill of lading by the misrepresentation of the shippers themselves. It also appears affirmatively, aside from the alleged usage of trade, that the master had not the means of knowing the weight of the coal when it was shipped. Exceptions overruled.